Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6 of U.S. Patent No.11,071,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they are phrased differently to claim the same subject matter.
Similarly claim 5 of instant case is also rejected for same reasonings as claim 1.
Claim 1 of instant case against the patented claim 1 of US Pat. 11,071,107 is illustrated below with differences underlined;

Instant App: 17,349,066
US Pat. 11,071,107
1. An apparatus for a wireless communication device comprising: 
a controller configured to execute processing of: 
receiving a first subframe having a first physical control channel comprising first control information and a second subframe having a second physical control channel comprising second control information,

 wherein the first subframe and the second subframe do not overlap in a time direction, and 

both the first control information and the second control information are associated with a third physical data channel comprising data; and 

obtaining the data from the third physical data channel, using at least one of the first control information and the second control information.
1. A wireless communication device comprising: 

a receiver configured to 
receive a first subframe having a first physical control channel comprising first control information and a second subframe having a second physical control channel comprising second control information, 

wherein the first subframe and the second subframe do not overlap in a time direction, and 

both the first control information and the second control information are associated with a third physical data channel comprising data; and 

a controller configured to obtain the data from the third physical data channel, using at least one of the first control information and the second control information.


Again, although the claims at issue are not identical, they are not patentably distinct from each other because they are phrased differently to claim the same subject matter, and therefore rejected accordingly.
Claims 2-4 are respectively similar to claims 2-3 and 6 of US Patent and therefore rejected for same reasonings.
Similarly claim 5 of instant case is also rejected for same reasonings as claim 1 as having similar features to claim 1 and 6 of US Patent 11,071,107.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411